Wiley, J.
Appellee sued appellant to recover damages for personal injuries inflicted upon lier by the alleged negligence of appellant. The complaint avers that appellant owned and operated a system of street railways in Indianapolis ; that it had a double track on Massachusetts avenue, and that said avenue runs in a northeasterly direction from the central part of the city to the city limits; that cars going in a northeasterly direction use the east track, and in *312going the opposite direction use the west track; that she was a passenger on an easterly bound car at about 8 o’clock p. m., May 1, 1900; that she desired to alight from said car where North street intersects with'said avenue; that the car stopped at the usual place for passengers to alight; that she did alight and walked around the rear of the car to cross the two tracks to reach North street, upon which she desired to go west; that as she was stepping 'upon and crossing the west track one of appellant’s cars, in charge of its servants, and without any warning, was run against and upon her, whereby she was injured. Answer in denial. Trial by jury, and a. general verdict returned for appellee. With the general verdict the jury found specially by way of answers to interrogatories.
Appellant’s motion for judgment in its favor upon the answers to interrogatories, notwithstanding the general verdict, was overruled, and this ruling presents the only question for decision not waived.
Reduced to narrative form the following facts are exhibited by the answers to interrogatories: That there was á space of five feet and one inch between the tracks where appellee attempted to cross the same; that appellee alighted from an east-bound car, and at once passed behind said car, within one or two feet of it, and over the space between the tracks and upon the west track; that she passed over the tracks at the speed of three miles per hour; that she,had good eyesight and hearing; that she was twenty-six years old, strong and active, and in full use of her limbs and faculties; that the car that collided with appellee was lighted with electric lights, and had an electric headlight of sixteen candle-power; that said car ran at the rate of ten miles per hour the 100 feet first before it reached the point of collision; that when she reached the first rail of the west track the car was a distance of one car length from her; that when she passed behind the east-bound car she knew that it ob*313structed her view of any car that might be coming from the other direction; that she did not know that the car from which she alighted would soon start, and in a moment or two cease to obstruct her view toward the east; that there is no evidence that she looked east before going behind the east-bound' car; that the east-bound car prevented appellee from looking east before going behind it; that there was no evidence as to what prevented appellee from waiting until the east-bound car passed and ceased to obstruct her view; that there was no evidence as to how long she would have had to wait for the eastbound ear to pass on and leave the view of the west track clear; that appellee would have to go two feet over the north rail of the east track to have a clear view of the street toward the east; that when she got in the space between the tracks she could' have seen east along the north track three car lengths; that when appellee got into the space between the tracks she could have seen a car on the north track a distance of three car lengths; that while she was going over the space between the tracks she was going slow enough and had enough control over her movements that she could have stopped at any place while in such space, and before going dangerously near the north' track; that the car that collided with appellee was not making a great noise; that she could have heard the noise thirty feet away if she had diligently listened while in the space between the tracks; that there was no evidence as to what prevented appellee from hearing the noise of the approaching car; that the car was going-eight miles an hour at the time of the collision; that it was running ten miles per hour when it was within fifty and thirty feet from the point of collision; that at seventy feet from that point it was running eleven miles per hour; that appellee did not see or hear the car that struck her, or know of its approach until she stepped over the first rail of the north track; that she had her left *314foot over the south rail of the north track when she first discovered the car that struck her; that, when she did discover it, it was so close to her that she could not get off the track before being struck; that the car was one car length from her when she first discovered it; that the car that struck appellee could have been seen from a point between the tracks at all times while it ran the sixty feet immediately before it reached the place of the accident, and that at the time and before the accident appellee was familiar with the location of the tracks and the manner in which cars were operated thereon.
By the general verdict the jury resolved every issuable fact in favor of the appellee, and in that manner found that appellant was guilty of actionable negligence, and that appellee was free from negligence contributing to her injury. This finding must be left undisturbed unless the facts specially found negative and overcome the facts determined in her favor by the general verdict.
If the answers to" the interrogatories are antagonistic to and in irreconcilable conflict with any material fact found by the general verdict, then the general verdict must yield to the more potent influence of the facts thus specially found. The answers to the interrogatories do- not disclose any facts going to the negligence or want of negligence on the part of appellant, and hence, as to that question, the general verdict is impregnable. This leaves for consideration and determination the single question of appellee’s negligence or want of negligence.
' If the answers to interrogatories show that appellee’s negligence contributed to her injury, then a material fact in discord with the general Verdict has been established, and takes away her right to recover; for it is only the unmixed negligence of the defendant in such cases that will warrant a recovery for the plaintiff. Contribution to the injury is destructive to the right to recover. The question of appellee’s negligence must be determined in *315view of the fact that the burden of establishing it is cast upon the appellant.
There are some general propositions applicable to the question for decision which are possibly not seriously controvertible. When appellee alighted from the car on which she had been riding, she at once became a traveler upon a public thoroughfare, and as such the law cast upon-her the responsibilities of her surroundings and environments. In crossing over the street car tracks so as to reach the sidewalk of North street, where she desired to go, she was under obligation to use ordinary care and precaution for her own safety, and such ordinary care and precaution must be measured by the situation in which she was placed, and the surroundings and conditions that confronted her. The care which a traveler upon a public highway should exercise to protect himself from danger is commensurate with the apparent danger or safety. There is more danger in crossing a street upon which electric ears are run than there is where they are not operated. Likewise there is greater danger in crossing where the travel by electric cars and other vehicles is congested than where it is light. Where two street ear tracks run parallel, it is more dangerous to a foot traveler to cross from one track to another, where the view of the tracks is obstructed by a passing or standing car, than it is when the view is clear.
As appellee was required to exercise ordinary care for her own safety, the pivotal question for decision is, what, under the circumstances, conditions, and surroundings, was ordinary care? It is found as a fact that appellee was familiar with the manner in which cars were operated on appellant’s tracks. She therefore knew that cars went in a northeasterly direction on Massachusetts avenue on the east track, and in the opposite direction bn the west track. She knew that cars stopped for the purpose of taking on and discharging passengers. She knew *316that cars stopped only a sufficient length of time to take on and discharge passengers. She knew that the ear from which she alighted would move on at once and leave the view of the tracks unobstructed. With this knowledge, she was required, in the exercise of ordinary care for her own safety, to look and listen for approaching cars. The rule is that the greater the danger the higher the degree of care required to constitute ordinary care, the absence of which is negligence. Young v. Citizens St. R. Co., 148 Ind. 54.
It is certainly more dangerous to attempt to cross street railway tracks where cars are continually passing, when’ such tracks are obstructed from view by a car or other object, than it is when the view is clear. It necessarily follows that to the extent that the car from which appellee alighted was an obstruction, shutting off her view of approaching cars, she was bound to use greater care than under ordinary circumstances. Evansville, etc., R. Co. v. Marohn, 6 Ind. App. 646; Ohio, etc., R. Co. v. Hill, 7 Ind. App. 255; Cincinnati, etc., R. Co. v. Grames, 8 Ind. App. 112; Louisville, etc., R. Co. v. Williams, 20 Ind. App. 576; Lake Shore, etc., R. Co. v. McIntosh, 140 Ind. 261; Oleson v. Lake Shore, etc., R. Co., 143 Ind. 405, 32 L. R. A. 149.
Our courts have declared and adhered to the following rule: That if a traveler by looking could have seen an approaching train in time to escape it, it will be presumed, in ease he is injured by collision, either that ho did not look, or, if he did look, that he did not heed what he saw, and that it will be assumed that he actually saw what he could have seen if he íiad looked, and heard what he could have heard if he had listened. Young v. Citizens St. R. Co., supra; Ohio, etc., R. Co. v. Hill, 117 Ind. 56, 61; Cones v. Cincinnati, etc., R. Co., 114 Ind. 328, 330; Pittsburgh, etc., R. Co. v. Fraze, 150 Ind. 576; Oleson v. Lake Shore, etc., R. Co., supra; Morford *317v. Chicago, etc., R. Co., 158 Ind. 494; Citizens St. R. Co. v. Helvie, 22 Ind. App. 515; Stowers v. Citizens St. R. Co., 21 Ind. App. 434.
When appellee passed into the space between the two tracks she could have seen up the track, in the direction from which the car that struck her was coming, a' distance of three car lengths. It was her duty, having regard for her own safety, to look and listen, and even though there is no affirmative finding that she did or did not look and listen the result is the same. She had good eyesight and hearing, and could have stopped, as the jury found, at any point while in the space between the tracks. It is made to appear' by an answer to an interrogatory that she had only one foot over the rail, that the car .was then so close upon her that she could not get off, and at that moment she first discovered the car.
Our construction of the answers to interrogatories is that they conclusively show that there was nothing to prevent appellee from seeing and hearing the car in ample time to avoid the collision, and that she heedlessly walked into clanger.
This case presents a state of facts identical in principle to those in the case of Stowers v. Citizens St. R. Co., supra, and the answers to interrogatories disclose facts which conclusively show that appellee was guilty of negligence contributing -to her injury. To that extent, there fore, the answers to interrogatories are in irreconcilable conflict with the general verdict, and must control.
The judgment is reversed, and the trial court is directed to sustain appellant’s motion for judgment on the answers to interrogatories notwithstanding the general verdict, and for further proceedings in harmony with this opinion.
Robinson, C. J., Comstock, P. J., Black and Henley, JJ., concur. Roby, J., dissents.